Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CV-14392-MARRA

  BEYEL BROTHERS, INC.,
  Individually, and a/a/o1 FLORIDA
  POWER & LIGHT COMPANY,

         Plaintiffs,
  v.

  EMH, INC.,

        Defendant.
  ______________________________/

                                        ORDER AND OPINION

         THIS CAUSE is before the Court upon Plaintiff, Beyel Brother, Inc’s Motion to

  Strike Defendant’s Counterclaim [D.E. 25], and Defendant’s Amended Motion for

  Leave to File a Counterclaim (amended to include attachments) [D.E. 28]. The Court

  has carefully considered the entire Court file and is otherwise fully advised in the

  premises.

  Factual Background

         Plaintiffs Beyel Brothers, Inc. (“BB”) and Florida Power and Light Company

  (“FPL”) (together “Plaintiffs”) allege in their Amended Complaint that FPL and

  Defendant EMH, INC. (“EMH”) entered into a contract on or about November 22, 2016,

  whereby FPL agreed to pay EMH to design, manufacture and install a custom-built

  crane atop a structure on FPL’s property. Complaint (“Compl.”) DE 23, ¶ 7. It is

  further alleged that on or about November 3, 2016, BB, [as a subcontractor],


  1
    The Complaint states “On or about June 12, 2018 FP&L entered into an agreement (hereinafter the
  “FP&L Assignment”) with Beyel wherein FP&L assigned its interest to any and all claims against EMH to
  BEYEL.” Compl. ¶ 32, Ex. E.
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 2 of 10




  “provided EMH Proposal # 8121 for the lifting and installation services for [the 65-ton]

  gantry crane manufactured by EMH for the use of FPL;” Compl. ¶ 8; “that on or about

  November 11, 2016, EMH entered into an agreement (hereinafter the “EMH

  Agreement”) with [BB] for ‘installation services’ through a purchase order for

  Proposal # 8121;” Compl. ¶ 9, Ex. C.2 (emphasis supplied); that pursuant to the EMH

  Agreement, EMH was to provide BB “with instructions on how to lift and

  assemble/position the gantry crane;” Compl. ¶ 10; that on February 27, 2017,

  installation of the crane began with BB using a mobile lifting vehicle and the

  necessary rigging equipment to hoist the crane to its designated position for

  assembly, Compl. ¶ 16; that during the lifting process, however, BB ceased lifting the

  crane, Compl. ¶ 22; and that the crane was not lowered to the ground but instead

  remained suspended in the air. Id. After approximately two hours and forty-five

  minutes, the rigging equipment failed, causing the crane to fall. Compl. ¶ 25. BB

  alleges it “was forced to incur expenses in an amount exceeding $1,575,000 in the

  performance of . . . additional work, including, but not limited to damage to [FPL’s

  building] and to the gantry crane owned by [FPL].” Compl. ¶¶ 30-31. Plaintiffs seek

  damages, including but not limited to, the cost of performance of additional work,

  cost for remediation of damage to FPL’s building, and cost for remediation of damage

  to the gantry crane, together with pre- and post-judgment interest, attorneys’ fees,

  costs. Compl. ¶ 36.




  2
    Whether Exhibit C is an enforceable “agreement” is an issue in dispute. It is a single page document,
  with no signatures and no terms.


                                                    2
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 3 of 10




  Procedural Background

  1.    On August 30, 2019, Plaintiffs sued EMH in state court for negligence, breach of

  oral and written contracts, promissory estoppel, quantum meruit, unjust enrichment,

  strict liability, professional negligence, contribution, equitable subrogation, common

  law indemnity, and contractual indemnity [D.E. 1-3].

  2.    EMH filed its Answer and Affirmative Defenses to the Complaint on October 14,

  2019, and removed this matter to this Court [D.E. 1, D.E. 41].

  3.    A Motion for Extension of Time was granted on December 5, 2019, extending

  the deadline to amend the pleadings and for joinder of parties until January 13, 2020

  [D.E. 14].

  4.    Three days before the deadline to amend the pleadings, Plaintiffs filed an

  Amended Complaint on January 10, 2020 [D.E. 23]. EMH timely filed its Answer and

  Affirmative Defenses to the Amended Complaint on January 24, 2020, and for the first

  time asserted a compulsory counterclaim [D.E. 24].

  5.    BB moved to strike EMH’s counterclaim because it was asserted 11 days after

  the January 13, 2020 deadline to amend the pleadings. [D.E. 25, ¶ 12].

  6.    EMH filed a memorandum in opposition to BB’s motion to strike its

  counterclaim [D.E. 26] and at the same time filed a motion for leave to file a

  counterclaim out of time. [D.E. 28]. EMH states it seeks to assert a compulsory

  counterclaim based on, among other things, “three newly discovered Plaintiff

  proposals” which are more recent than the one on which Plaintiff bases its amended

  complaint. DE 28 at 4.




                                             3
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 4 of 10




  Counterclaim Allegations

  1.        As to this allegation, the parties agree: “On or about November 3, 201[6],3

  Beyel Brothers prepared, and submitted, a draft proposal for approval by EMH. The

  proposal addressed the services Beyel Brothers would provide to EMH. (See attached

  Exhibit A).4” DE 24 (Answer to Amended Compl.) ¶ 2.

  2.        EMH then asserts that it did not accept the November 3, 2016 proposal upon

  which BB bases its Complaint. EMH maintains the parties engaged in extensive

  negotiations after BB submitted Proposal #8121 regarding the proposal’s content,

  including the scope of work to be performed by BB. EMH asserts that on or about

  January 9, 2017, BB submitted a second draft proposal to EMH for its review. D.E. 24,

  ¶ 3, Ex. B.

  3.        According to EMH, it did not accept the second draft proposal and initiated

  further negotiations regarding its content and the scope of work to be provided by BB.

  D.E. 24, ¶ 4.

  4.        EMH then asserts that, on April 6, 2017, BB submitted a third draft of the

  proposal. D.E. 24, Ex. C. However, still not satisfied with the proposal’s content,

  EMH purportedly rejected the third proposal and further negotiations ensued. D.E.

  24, ¶ 5.

  5.        On or about April 19, 2017, BB allegedly submitted a fourth draft proposal to

  EMH to perform the service of lifting the gantry crane for installation on FPL’s

  property. DE 24, Ex. D. EMH asserts that after some additional negotiation, including




  3
      The counterclaim states 2018, this is a typo, the actual year is 2016.
  4
       Exhibit A to the proposed counterclaim actually attaches Proposal # 8121.


                                                       4
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 5 of 10




  making some handwritten modifications to the document, EMH accepted the fourth

  proposal. EMH contends this acceptance created the contract between the parties

  whereby EMH agreed to pay BB to perform the service of lifting the gantry crane for

  installation on FPL’s property. D.E. 24, ¶ 6.

  6.    EMH contends these proposals are relevant because they constitute conclusive

  evidence that BB breached the contract with EMH. Specifically, EMH asserts the

  proposals demonstrate that BB bore complete responsibility to install the crane,

  including the leg. Thus, EMH asserts BB had complete control over the installation

  and approval of the lift plans. D.E. 28, p. 4.

  Discussion

        Ordinarily, requests to amend a pleading to assert an omitted counterclaim

  should be freely granted when justice so requires. See Fed. R. Civ. P. 13 Advisory

  Committee Notes, 2009 Amendment; Rule 15(a)(2). Paragraph (e) of Rule 13 allows

  the Court to permit a party to file a supplemental pleading asserting a counterclaim

  that matured or was acquired after an earlier pleading. Rule 13(e). In light of Rule

  15(a)'s liberal approach to granting leave to amend, the Eleventh Circuit generally

  requires a substantial reason, such as bad faith, dilatory motive, repeated failure to

  cure deficiencies through amendment previously allowed, undue prejudice, or futility,

  to justify denying leave to amend. Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340-41

  (11th Cir. 2014); Maynard v. Board of Regents, 342 F.3d 1281, 1287 (11th Cir. 2003).

        However, it is clear in this circuit that parties seeking to amend must also

  comply with scheduling deadlines set forth in the scheduling order established

  pursuant to Rule 16(b). See Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th Cir.



                                              5
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 6 of 10




  1998) (“Sosa”). Where, as here, a motion to amend is not filed until after the

  deadline set forth in the scheduling order, the party must demonstrate good cause

  under Rule 16(b)(4) before the Court will consider whether the amendment is proper

  under Rule 15(a). Id.; see also Ameritox, Ltd. v. Aegis Services Corp., No.

  07-80498-CIV, 2008 WL 2705435, *2 (S.D. Fla. July 9, 2008) citing Watkins v. Farmers

  & Merchant Bank, 237 F.App'x 591, 593 (11th Cir. 2007); Anderson v. United Parcel

  Service, Inc., 506 F. Supp. 2d 1215, 1228 (S.D. Fla. 2007); United Nat'l Ins. Co. v.

  Owl's Nest of Pensacola Beach, Inc., 3:05cv374, 2006 WL 1653380, at *2 (N.D. Fla.

  2006). To consider only Rule 15(a) without regard to the scheduling order created

  pursuant to Rule 16(b), “would render scheduling orders meaningless and effectively

  would read Rule 16(b) and its good cause requirement out of the Federal Rules of Civil

  Procedure.” Sosa, 133 F.3d at 1419; see also Millenium Partners, L.P. v. Colmar

  Storage, LLC, 494 F.3d 1293, 1299 (11th Cir. 2007).

        This good cause standard precludes modification unless the schedule cannot

  Abe met despite the diligence of the party seeking the extension.@ Fed. R. Civ. P. 16

  advisory committee's notes, cited in Sosa, 133 F.3d at 1418; Romero v. Drummond

  Co., 552 F.3d 1303, 1319 (11th Cir. 2008). AIn other words, good cause exists when

  evidence supporting the proposed amendment would not have been discovered in the

  exercise of reasonable diligence until after the amendment deadline had passed.@

  Donahay v. Palm Beach Tours & Transp., Inc., 243 F.R.D. 697, 699 (S.D. Fla. 2007).

  Mere “carelessness is not compatible with a finding of diligence.” Will–Burn

  Recording & Pub. Co. v. Universal Music Group Records, No. 08–0387, 2009 WL

  1118944, at *3 (S.D. Ala. 2009) (internal marks omitted).



                                              6
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 7 of 10




        If either the facts necessary to formulate the claim were known prior to the

  deadline or the moving party failed to seek the information it needed to determine

  whether an amendment was required before the deadline passed, the moving party

  cannot establish the Rule 16(b) diligence necessary to show good cause. See Southern

  Grouts & Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1241–42 n.3 (11th Cir. 2009).

  Moreover, even if the opposing party would not be prejudiced by the modification of

  a scheduling order, good cause is not shown if the amendment could have been timely

  made. See Hayes v. Rule, No. 1:03CV1196, 2005 WL 2136946, at *4 (M.D.N.C. August

  19, 2005).

        It has been held that a Court's evaluation of good cause is more stringent than

  its inquiry into the propriety of amendment under the more liberal Rule 15. See Sosa,

  133 F.3d at 1418; see also Forstmann v. Culp, 114 F.R.D. 83, 85-86 (M.D. N.C.1987).

  Thus, even if EMH could demonstrate that the amendment is proper under Rule 15,

  the Court must first determine whether it has shown good cause under Rule 16(b)

  because its motion was filed after the scheduling order's deadline. See Sosa, 133 F.3d

  at 1419. In other words, the likelihood of obtaining permission to amend diminishes

  dramatically after the deadline for amendments contained in the scheduling order

  expires. Ameritox, 2008 WL 2705436 at *2.

        EMH explains that subsequent to the filing of the amended complaint, it

  discovered three contract proposals that are more recent than the one on which BB

  bases its Amended Complaint. They are dated January 9, 2017 (Exhibit 2 to the

  proposed counterclaim), April 6, 2017 (Exhibit 3 to the proposed Counterclaim), and

  April 19, 2017 (Exhibit 4 to the proposed Counterclaim). EMH asserts that prior to the



                                            7
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 8 of 10




  cut-off date for amending the pleadings, EMH’s employees responsible for locating

  and obtaining relevant information and documents were unaware of the existence of

  these three proposals prior to the final agreement. In fact, EMH states that the three

  earlier proposals were not discovered until it began preparing its answer to Plaintiff’s

  Amended Complaint. EMH claims it

        exercised reasonable diligence in that its employees were
        contacted, interviewed, and requested to submit any potentially
        relevant documents. Only when triggered by further investigation,
        following the filing of Plaintiff’s Amended Complaint, did the
        newly discovered evidence come to light. Thus, the failure to
        locate this evidence did not result from a lack of reasonable
        diligence.

  DE 28 at 6 (emphasis added). This explanation satisfies none of the elements required

  to show good cause and actually shows a lack thereof.

        The evidence upon which counsel relies to support the proposed counterclaim

  are “three newly discovered Plaintiff proposals” (from a deceased man’s computer)

  and new information imparted by EMH’s Service Manager, Joe Piscitello. These

  proposals and information were in EMH’s custody and control from the outset of this

  litigation. Counsel states he only discovered this information when he began

  preparing EMH’s answer to the Amended Complaint. EMH’s employees were

  requested to search for all relevant documents and obviously failed to do so. Thus,

  EMH could have discovered this evidence before filing its original answer, and this

  explanation actually reveals EMH’s lack of diligence in assisting its counsel when they

  were preparing the original answer. In order to obtain the relief it seeks, EMH must

  show that it could not have discovered the proposals or “all relevant information” in

  the exercise of reasonable diligence until after January 13, 2020.



                                             8
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 9 of 10




        Furthermore, as EMH’s original answer amply demonstrates, EMH was well

  aware at that time of the grounds to assert a counterclaim for breach of contract.

  For instance, in its Second Affirmative Defense, EMH asserts that “the damages or

  injuries, if any, of which the Plaintiffs complain are the result of the negligence,

  breach of contract, or breach of duty by third persons not under the control of this

  Defendant;” in its Sixth Affirmative Defense, EMH asserts “Plaintiffs' claims are barred

  or waived, in whole or in part, as the work Plaintiffs contends to be defective was

  outside the scope of work to be performed by Defendant and/or was in fact

  performed by others.” In its Eleventh Affirmative Defense EMH asserts, “no cause of

  action for contractual indemnity or common law indemnity exists because this

  Defendant had no duties and/or responsibilities under the contract during the

  applicable time and place of the allegations contained in the Complaint.” DE 41-1.

        The discovery of all relevant evidence should have occurred at the time of the

  original answer, not when EMH began preparing its answer to the amended complaint.

  Considering the Sosa Court’s analysis of reasonable diligence, the discovery of

  additional proposals under the aforementioned circumstances shows a lack of

  diligence on the part of EHM. Although EMH claims the proposals would not have

  been discovered until after the deadline to amend pleadings, this assertion sounds

  hollow in light of the fact that the proposals and relevant information have always

  been in EMH’s possession. Having failed to show good cause, an analysis of Fed. R.

  Civ. P. 15(a)(2) is unnecessary. Accordingly, it is hereby




                                              9
Case 2:19-cv-14392-KAM Document 44 Entered on FLSD Docket 10/20/2020 Page 10 of 10




         ORDERED AND ADJUDGED that Plaintiff, Beyel Brother, Inc’s Motion to Strike

   Defendant’s Counterclaim [D.E. 25] is granted, and Defendant’s Amended Motion for

   Leave to File a Counterclaim [D.E. 28] is denied.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

   Florida, this 20th day of October, 2020.




                                                       KENNETH A. MARRA
                                                       United States District Judge




                                              10
